Order of the Court of Claims of the State of New York (Stephen J. Mignano, J.), entered July 16, 2004, which denied claimant’s application for an additional allowance under the Eminent Domain Procedure Law, unanimously affirmed, without costs.
In order to determine claimant’s right to additional compensation under EDPL 701, the Court of Claims properly compared the pretrial offer of $4,865,000 to the final award of $5,854,550 (see Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705, 707-709 [1990]). The court did not improvidently exercise its discretion in concluding that an additional allowance was not warranted here (see Matter of Village of Johnson City [Waldo’s, Inc.], 277 AD2d 773 [2000]). Concur—Buckley, P.J., Andrias, Friedman, Gonzalez and Sweeny, JJ.